This is an original application for a writ of habeas corpus.
The application is without merit. Relator was convicted in the district court of Coleman County of the offense of murder and his punishment assessed at death. On appeal to this court the judgment of conviction was affirmed on May 30th, 1928. Motion for rehearing was overruled on November 28, 1928. Many of the questions now presented by relator were determined adversely to his contention in disposing of the case on appeal. The application contains averments as to irregularities in the trial which could only be availed of by appeal. If given support they would merely render *Page 444 
the judgment voidable, and not void. The averments in the application disclose that relator is seeking to use the writ of habeas corpus as a writ of appeal. Mr. Branch, in his Annotated Penal Code of Texas, Section 239, states the rule as follows:
"A writ of habeas corpus cannot serve the purpose of an appeal, certiorari, mandamus or quo warranto."
See Ex parte Burford, 156 S.W. 686.
The writ of habeas corpus is denied.
Denied.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.